Citation Nr: 1622682	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded the claim in May 2015.


REMAND

In May 2015 the Board remanded for additional development, in particular to obtain medical records of the Veteran at Riverside Regional Medical Center pertaining to an inservice hospitalization for irregular heartbeat and post-service treatment for atrial fibrillation and angina.  The RO sent a request in July 2015 for an authorization to disclose information and a general release for medical provider information mistakenly for Riverside General Hospital and not for Riverside Regional Medical Center as stated in the Veteran's September 2009 substantive appeal.  There was no response from the Veteran or representative.

The Board remand found that those records were, in part, service medical records, and that additional attempts to obtain those records must be made, to include a formal finding of unavailability if those records cannot be located.  That action must be completed upon remand.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96 (2005).

Additionally, a VA examination and opinion are necessary before the claim can be decided.  The November 2015 addendum medical opinion did not include review of the above-referenced inservice and post-service treatment records as requested by Board's remand because those records were not obtained.  Thus, the Board finds that there has not been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet App. 141 (1999).

The evidence shows that the Veteran complained of chest pain while in service.  A December 2003 radiologic exam for chest pain found the Veteran's heart size was at the upper limits of normal with a prominent epicardial fat pad at the apex, and that the thoracic aorta was tortous.  In a September 2006 report of medical assessment, the Veteran reported that he had been treated for irregular heartbeat, and that he would seek VA disability for cardiovascular problems and chest pain.  The Veteran complained of chest pain and palpitations during service on an ongoing basis from October 1978 through September 2006.

The evidence also shows that the Veteran has a current diagnosis of cardiac enlargement in relation to a health assessment of angina (chest pain) with a borderline electrocardiogram (ECG) showing borderline abnormal changes, possibly due to myocardial ischemia in an April 2007 private medical record.

Thus, the evidence shows that the Veteran had chest pain in service and has a current angina disability.  However, the evidence does not show any opinion based on fully obtained evidence as to whether any current angina disability is related to service.  Therefore, examination is needed to determine whether it is at least as likely as not that any current angina disability is related to service.

Prior to arranging for the Veteran to undergo examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records.

2.  Contact the Veteran and ask him to provide the location and execute a release to obtain records from the Riverside Regional Medical Center where he was treated during service for irregular heart beat and after service for atrial fibrillation and angina.  Once signed releases are received from the Veteran, obtain those records.  If those specific records are not available, the Veteran should be notified, and a formal finding of unavailability must be included in the claims file.

3.  Then, schedule the Veteran for VA examination with the appropriate specialist to ascertain the nature and etiology of any cardiac disability..  The examiner must review the claims file and should note that review in the report, to include review of service records showing that the Veteran had chest pain while in service in a December 2003 radiologic exam for chest pain with findings that the Veteran's heart size was at the upper limits of normal with a prominent epicardial fat pad at the apex, and that the thoracic aorta was tortous; a September 2006 report of medical assessment where the Veteran reported that he had been treated for irregular heartbeat, and that he would seek VA disability for cardiovascular problems and chest pain; the ongoing reports of chest pain and palpitations from October 1978 through September 2006; and the April 2007 private medical evidence showing that the Veteran was diagnosed with cardiac enlargement in relation to angina (chest pain) with a borderline ECG showing borderline abnormal changes possibly due to myocardial ischemia.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements, written and verbal, regarding onset, inservice symptomatology, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile the opinion with all pertinent evidence of record.  The examiner should provide a diagnosis of all cardiac disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current cardiac disability had its onset in or was caused by the active service or any incident during service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran had cardiovascular-renal disease during service or within one year following separation from service.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

